ACCEPTED
                                                                                              14-15-00036-CR
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         2/27/2015 3:53:35 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK

                        IN THE TEXAS COURT OF APPEALS
                       FOURTEENTH APPELLATE DISTRICT
                               HOUSTON, TEXAS
                                                                           FILED IN
                                                                    14th COURT OF APPEALS
JUSTIN PARKER RUSSELL                    §                             HOUSTON, TEXAS
                                         §    Cause No.             2/27/2015 3:53:35 PM
                                                          14-15-00036-CR
v.                                       §                          CHRISTOPHER A. PRINE
                                         §                                   Clerk

STATE OF TEXAS                           §

        MOTION FOR EXTENSION OF TIME TO FILE APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:

       COMES NOW JUSTIN RUSSELL, Appellant in the above-entitled and numbered

cause, by and through undersigned counsel, and respectfully moves this honorable Court

to extend the briefing deadline set in this cause. In support of the same, undersigned

would show this Court as follows:

       1.     Justin Russell was convicted in cause number CR2013-379 in the 433rd

Judicial District of Comal County Texas for the felony offense of Driving While

Intoxicated. Mr. Russell perfected his appeal to the Third Court of Appeals in Austin, and

the cause was transferred to this Honorable Court pursuant to a Supreme Court Transfer

Order issued December 15, 2014. Undersigned received the completed Reporter’s Record

in this cause on February 6, 2015. This Court has set March 9, 2015, as the briefing

deadline for the Appellant

       2.     Undersigned has worked diligently to review the Clerk’s and Reporter’s

Records in this cause and prepare Appellants legal arguments, but requires additional time

to research the legal issues raised by the record and prepare Appellant’s brief. Undersigned

is also preparing for a jury trial in County Court at Law Number Eleven of Bexar County,
Texas on Monday, March 2, 2015. Undersigned is also in the process of changing his place

of residence, and is scheduled to close on his new residence on the morning of March 2nd

before his jury trial commences. Although undersigned will continue to work diligently as

time permits next week, these professional and personal obligations make completion of the

brief by March 9th very difficult to accomplish.

       3.     This request for an extension of time is sought not for the purposes of delay,

but that justice may be done.

       4.     This is Appellant’s first motion for an extension of time.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays this honorable Court

to grant a 45-day extension of time to complete and file his appellate brief in this cause.



                                                   Respectfully Submitted,

                                                   /s/ John T. Hunter

                                                   John T. Hunter
                                                   State Bar No. 24077532
                                                   THE LAW OFFICE OF JOHN HUNTER
                                                   310 S. St. Mary’s Street
                                                   Suite 1840 – Tower Life Bldg.
                                                   San Antonio, Texas 78205
                                                   (210) 399-8669
                                                   (210) 568-4927 telecopier
                                                   JTH753@gmail.com

                                                   Attorney for Justin P. Russell
                             CERTIFICATE OF SERVICE

        This certifies that on the 27th day of February 2015, a true and correct copy of the
above and foregoing document was served on the Comal County District Attorney’s Office
via facsimile to (830) 608-2008.


                                                 /s/ John T. Hunter
                                                 John T. Hunter